DETAILED ACTION
Claim(s) 1-13 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,952,244. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of Instant Application 
Claim 1 of Pat 10,952, 244
1. An information processing device comprising:
1. A wireless communication system comprising:
circuitry configured to transmit an inducement frame for causing a first communication device to transmit a first transmission suppression period reduction frame for reducing a transmission suppression period.
a first information processing apparatus including first control circuitry that transmits an inducement frame to cause a second information processing apparatus to transmit a second transmission suppression period reduction frame to reduce a transmission suppression period;












Claim 1 of Pat 10,952,244 teaches all of the features seen in claim 1 of the Instant Application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, and 13-14, is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Wentink (US 20070115882 A1).


In regards to claim(s) 1 and 12, Wentink teaches an information processing device comprising: circuitry configured to transmit an inducement frame (see, [Fig. 10, Ref 1002] “…Frame of a Transmit Opportunity (TXOP) with an end of transmit opportunity (EOT) Tag included”)  for causing a first communication device to transmit a first transmission suppression period reduction frame (see, [Fig. 10, Ref 1008] “client responds to the AP by sending a CF-END frame”) for reducing a transmission suppression period.

In regards to claim 2, Wentink teaches the information processing device according to claim 1, wherein the circuitry is further configured to transmit a second transmission suppression period reduction frame to a second communication device after the transmission of the inducement frame (see, [Fig. 10, Ref 1010] “…AP Sends a CF-End frame…”).

In regards to claim 3, Wentink teaches the information processing device according to claim 2, wherein the circuitry is further configured to transmit the second transmission suppression period reduction frame in a same configuration as the first transmission suppression period reduction frame transmitted after the inducement by the transmitted inducement frame (See where a CF-END frame is transmitted by the AP [Fig. 10, REF 1010], which is the same type of frame, CF-END frame transmitted by Client in [Fig. 10, REF 1006]).



In regards to claim 7, Wentink teaches the information processing device according to claim 1, wherein the circuitry is further configured to transmit the inducement frame in a case where the circuitry first transmits a frame for setting the transmission suppression period in transmission of data in the transmission suppression period (See [Fig. 4] where the AP first transmits a Request to Send (RTS) 402, and then transmits the inducement frame (DATA+EOT) 406).

In regards to claim 8, Wentink teaches the information processing device according to claim 1, wherein the circuitry is further configured to control the transmission by adding information included in a trigger frame to the inducement frame (see, [Fig. 10, Ref 1002] “…Frame of a Transmit Opportunity (TXOP) with an end of transmit opportunity (EOT) Tag included”).

In regards to claim(s) 9 and 13, Wentink teaches an information processing device comprising: circuitry configured to transmit a transmission suppression period reduction frame (see, [Fig. 10, Ref 1008] “client responds to the AP by sending a CF-END frame”)   for reducing a transmission suppression period on a basis of an inducement frame for inducing transmission of the transmission suppression period reduction frame in a case where the circuitry receives the inducement frame (see, [Fig. 10, Ref 1002] “…Frame of a Transmit Opportunity (TXOP) with an end of transmit opportunity (EOT) Tag included”)  .

In regards to claim 10, Wentink teaches the information processing device according to claim 9, wherein the circuitry is further configured to transmit the transmission suppression period reduction frame in a case where the circuitry receives the inducement frame from another communication device that has transmitted a frame for setting the transmission suppression period (See [Fig. 10] where the client transmits the CF-End frame, in response to receiving the final frame with End of Transmit Opportunity (EOT) tag from the AP.).

In regards to claim 11, Wentink teaches the information processing device according to claim 9, wherein the circuitry is further configured to transmit the transmission suppression period reduction frame in a case where the circuitry receives the inducement frame including information included in a trigger frame (see, [Fig. 10, Ref 1002] “…Frame of a Transmit Opportunity (TXOP) with an end of transmit opportunity (EOT) Tag included”).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentink in view of Chu (US 10492221 B1)

In regards to claim 4, Wentink is silent on  information processing device according to claim 2, wherein the circuitry is further configured to transmit the second transmission suppression period reduction frame at a same time as the first transmission suppression period reduction frame transmitted after the inducement by the transmitted inducement frame.
Despite these differences similar features have been seen in other prior art involving controlling a NAV. Chu for example discloses in [Col. 24, Line(s) 9-18] a feature a transmission suppression period reduction frame transmits at a same time as a transmission suppression period reduction frame, simulatenous CF-End frames 1026, after inducement by a transmission inducement frame, CF-End Frame 1024.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the NAV control feature of Wentink by including a wherein the control unit transmits the transmission suppression period reduction frame at a same time as the transmission suppression period reduction frame transmitted after the inducement by the transmitted inducement frame in order to provide a benefit of controlling a NAV of a plurality of devices.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentink in view of Kwon (US 20060045048 A1).


 	In regards to claim 5, Wentink is silent on the information processing device according to claim 2, wherein the circuitry is further configured to transmit the second transmission suppression period reduction frame on a basis of a same transmission rate as the first transmission suppression period reduction frame transmitted after the inducement by the transmitted inducement frame.
Despite these differences similar features have been seen in other prior art involving the controlling of a NAV. Kwon [Par. 26, Par. 31, Par. 69] for example discloses a feature where a transmission suppression period reduction frame, CF-END control frame is transmitted on a basis of a same transmission, high transmission rate, as other transmission suppression period reduction frames, CF-End control interpretable by the HT Stations.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the NAV control feature of Wentink by including a wherein the control unit transmits the transmission suppression period reduction frame on a basis of a same transmission rate as the transmission suppression period reduction frame transmitted after the inducement by the transmitted inducement frame in order to provide a benefit of a high data rate.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentink in view of Asterjadhi(US 20140010211 A1)

In regards to claim 6, Wentink is silent on the information processing device according to claim 1, wherein the circuitry is further configured to broadcast the inducement frame to a plurality of other information processing devices. Despite these differences similar features have been seen in other prior art involving controlling a NAV. Asterjadhi discloses a feature where in [Par. 68] a control unit broadcasts an inducement frame (i.e. data) to a plurality of other information processing apparatuses, causing the transmission of a CF-end frame.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the NAV control feature of Wentink by including a wherein the control unit broadcasts the inducement frame to a plurality of other information processing apparatuses in order to provide a benefit of controlling a NAV of a plurality of devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476